News Release For Immediate Release Contact:Dan Chila, EVP, Chief Financial Officer (856) 691-7700 Sun Bancorp Announces Stock Dividend for 13th Consecutive Year VINELAND, NJ, April 29, 2008 – Thomas X. Geisel, president and chief executive officer of Sun Bancorp, Inc. (NASDAQ: SNBC) parent holding company for Sun National Bank, announced today that the Company's Board of Directors declared a five percent (5%) stock dividend.The dividend will be paid on May 23, 2008, to shareholders of record on May 13, 2008. The stock dividend represents the 13th consecutive year in which the Board of Directors has declared a stock dividend.
